Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed November 24, 2021, have been fully considered but they are not deemed to be persuasive.

Applicant argues that the drawing objection to claims 14 and 15 could be overcome by describing the element 49 “as a user interface, to which a user parameter can be entered…” (paragraph 1 page 9), and the specification was amended to include this. There is 2 problems with this amendment. The objection is a drawing objection, not a specification objection, and it’s the element 49 in the drawings that must be labeled as above, not in the specification. 
Furthermore, the one page specification amendment doesn’t indicate that page the amendment is to be made, and therefore, hasn’t be entered. 

Based on Applicant arguments, it appears that Applicant doesn’t understand the instant invention. The disclosure states and the independent claims limitations claim that, during a damping phase, a conductance value is (always) set to be a conductance characteristic curve, which depends on a driving force. The conductance characteristic curve is disclosed as having 2 different portions, with a first portion where the driving force is greater than a threshold, the conductance value is constant and a second portion where the driving force is less than a threshold, the conductance value is not constant (fig 4). For the claims to not claim that the conductance value isn’t set to the conductance characteristic curve, the term --selectively-- would need to be inserted into the limitation, but that isn’t supported by the disclosure.
Claim 5 is confusing, but can be understood as a characteristic of the conductance characteristic curve (i.e. the first portion, having the constant part of the curve). But claims 6 and 7 can’t be so easily accommodated, since they either don’t 

Applicant states that fig 4 “does not show a relationship between the actual conductance value and the driving force at any given point in time, as interpreted by the Examiner” (page 9 last paragraph). This statement is false, since this was never said. 

Applicant states that fig 4 is a graph showing what the conductance value should be set to given the detected driving force (page 9 last paragraph). The examiner agrees, and specifically that it’s for all values of the driving force. 

Applicant argues that the specification states during the movement phase the conductance value is set to CB and that when the damping phase begins, the conductance value will initially not be on the conductance characteristic curve, but may still be CB; and will be reduced when the driving force is greater than the threshold force (page 10 first 2 paragraphs). 
The examiner understands but disagrees. When the damping phase begins, the conductance value will be set to the conductance characteristic curve, based on the driving force. And if the driving force is greater than a threshold, it will be set to a constant valve CR, regardless of what the conductance value is previous to this. That is what the conductance characteristic curve of fig 4 shows, and that it what the limitations of the independent claims mean.
It is understood that for some situations, the conductance value (i.e. CR) set during the damping phase, when the driving force is greater than a threshold, would be less than the conductance value (i.e. CB) before the damping phase (i.e. the movement phase), but that is the relationship between the conductance characteristic curve and the conductance value for the movement phase; and not that the conductance value is reduced, and especially that it is not reduced by a specific ratio of the conductance value for the movement phase.


Claim 5 claims “wherein the compressed air supply device is configured, in response to the driving force being greater than a driving force threshold, to adjust the conductance value to a reduced conductance value and/or to maintain it at the reduced conductance value”; which suggests that if the driving force is greater than a threshold, instead of the conductance value being set to the conductance characteristic curve, it is set to a “reduced conductance value”; which would contradict claim 2, from which it depends. A different interpretation, that, when the driving force is greater than a threshold, the conductance value of the conductance characteristic curve is a (constant) reduced conductance value, would make claim 5 understandable, with claim 2. It is suggested that both the specification and claim 5 be amended to reflect this. 
Note that for this interpretation to work, the “reduced” in “reduced conductance value” is only an identifier; since there is nothing indicating what it is reduced from.

Applicant argues that claim 6 further defines how the reduction of claim 5 may be realized. This is incorrect, as claim 5 claims a specific conductance value, rather than a reduction of the conductance value (see above). Claim 6 claims “to reduce the conductance value by a reduction factor to reduce the conductance value to the reduced conductance value” which is where reducing the conductance value is introduced, rather than claim 5. 

Applicant argues that the conductance value must be reduced from the conductance value for the movement phase CB, in order to land on the conductance characteristic curve (when FA < FS). As stated differently above, because the conductance characteristic curve has already been claimed (in claim 2), this feature must be claimed as a characteristic of the conductance characteristic curve, and not as a(nother) way to set the conductance value.  
To be clear, the disclosure has only one way for the conductance value to be set during the damping phase, and that is to be set to the conductance characteristic curve. 

Applicant argues that the conductance value is reduced by a reduction factor and discusses various details of the reduction factor. In addition to the problem discussed above, the other problem is that the reduction factor is not defined by what it is reducing (i.e. there is no value the reduction factor is multiplied with to generate the reduced conductance value). Note that because of the above problem, any introduction of another value to multiply with the reduction factor would not fix the problems of this claim.

Applicant argues that claim 7 claims “configured to adjust the conductance value in accordance with the conductance characteristic curve in response to the driving force being less than a driving force threshold”, and the underlined portion is not in claim 2. The examiner disagrees. As the limitation applies to all values of the driving force, claiming it also applies to a subset of the driving forces doesn’t further limit the claim.

It is suggested that claim 5 claim –wherein, when the driving force is greater than a driving force threshold, the conductance value of the conductance characteristic curve is a reduced conductance value--. A –constant conductance value-- could replace the “reduced conductance value”.
It is suggested that claim 6 and 7 be canceled, as it is unclear how to fix them.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a user interface via 
Note that element 49 is identified as a user interface. To overcome the drawing objections for claims 14 and 15, this element must be identified, in the drawigns, as a user interface, to which a user parameter can be entered, for adjusting the end position damping, the conductance characteristic curve, a reduction factor and an activation criterion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification states “conductance characteristic curve 62 describes a relationship between the conductance value C to be set and the detected driving force FA” (page 12 line 10-11) and “In response to the driving force FA being greater than the driving force threshold value FS, the compressed air supply device 4 sets the conductance value C of the second discharge valve 33 to a reduced conductance value for example, compared to the movement phase conductance value CB) and/or maintains the conductance value C at the reduced conductance CR value (if the conductance value C has already been set to the reduced conductance value CR). In particular, the compressed air supply device 4 is configured to reduce the conductance value C by a reduction factor to reduce the conductance value C to the reduced conductance value CR. Exemplarily, the compressed air supply device 4 is configured to set the conductance value C to the reduced conductance value CR in accordance with the constant section 67 in response to the driving force FA being greater than the driving force threshold FS” (page 13 line 13-23, emphasis added), which is confusing. 
Based on fig 4, CR is a point on the conductance characteristic curve 62. As the driving force FA increases, the conductance value C decrease (i.e. is reduced) along the curve until at the threshold FA=FS, C=CR. Once the driving force FA is larger than the threshold FS, the conductance value C is constant at CR, rather than being further reduced. Therefore, indicating that the reduced conductance value CR as being reduced when the driving force FA is greater than the driving force threshold value FS is confusing. Furthermore, it is unclear what the reduction factor is and what it is related to, especially since the conductance value varies depending on the driving force.
Note that it would appear that the curve has a first portion where the conductance value C decreases as the driving force FA increases and a second portion where conductance value C is constant, for the driving force FA being greater than a driving force threshold FS, and the 2 portions are continuous (i.e. they meet at the same point). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 claims “the compressed air supply device is configured to reduce the conductance value by a reduction factor to reduce the conductance value to the reduced conductance value” is confusing. As the driving force FA increases, the 

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 claims “the compressed air supply device is configured to adjust the conductance value in accordance with the conductance characteristic curve in response to the driving force being less than a driving force threshold” which appears to repeat the limitation of claim 1 line 8-11. Note that unlike claim 5, which appears to define a part of the conductance characteristic curve (see Claim interpretation), this just repeats the limitation of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Conclusion
Claims 2-5 and 8-15 are allowed.
Claims 6 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745